 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   SHAWN HEGEDUS,                                        Case No.: 2:19-cv-02059-JCM-VCF
 7          Plaintiff,                                                    Order
 8   v.
 9   AQUARIUS CASINO RESORT, et al.,
10          Defendants.
11         Due to conflicting duties of the Court, the early neutral evaluation currently scheduled for
12 February 13, 2020, is ADVANCED to February 11, 2020, at 9:30 a.m. The parties’ statements
13 shall be submitted no later than February 4, 2020. All other aspects of the Court’s order at Docket
14 No. 4 continue to govern.
15         IT IS SO ORDERED.
16         Dated: December 26, 2019.
17
                                                 ______________________________
18
                                                 NANCY J. KOPPE
19                                               United States Magistrate Judge

20
21
22
23
24
25
26
27
28

                                                    1
